Case 8:19-cv-01610-DOC-JDE Document 13 Filed 10/10/19 Page 1 of 2 Page ID #:33




   1
       Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
       MANNING LAW, APC
   2   20062 S W Birch St., Suite 200
   3
       Newport Beach, CA 92660
       Office: (949) 200-8755
   4   Fax: (866) 843-8308
   5
       DisabilityRights@manninglawoffice.com

   6   Attorneys for Plaintiff
       JAMES RUTHERFORD
   7

   8
                            UNITED STATES DISTRICT COURT
   9

  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
                                               Case No.: 8:19-cv-01610-DOC-JDE
  12
        JAMES RUTHERFORD, an                   Request for Entry of Default
  13    individual,
  14
         Plaintiff,
  15

  16     v.
  17
          JADOUA MAIDAA, an
  18
          individual; HSIU YUAN LIU, an
  19      individual; and DOES 1-10,
          inclusive,
  20

  21
          Defendants.
  22

  23

  24

  25
  26

  27

  28
                                 REQUEST FOR ENTRY OF DEFAULT
                                               1
Case 8:19-cv-01610-DOC-JDE Document 13 Filed 10/10/19 Page 2 of 2 Page ID #:34




   1
             TO: THE CLERK OF THE ABOVE-ENTITLED COURT

   2

   3         Plaintiff JAMES RUTHERFORD hereby requests that the Clerk of the

   4   above-entitled Court enter default in this matter against defendant JADOUA
   5
       MAIDAA, an individual, on the ground that said defendant has failed to appear or
   6

   7   otherwise respond to the complaint within the time prescribed by the Federal Rules

   8   of Civil Procedure. Plaintiff served the complaint on defendant JADOUA
   9
       MAIDAA, by substituted service on 9/11/2019, as evidenced by the proof of
  10

  11   service of summons on file with this Court.
  12

  13   Dated: October 10, 2019                       MANNING LAW, APC
  14

  15

  16                                         By:      /s/ Joseph R. Manning Jr., Esq.
                                                     Joseph R. Manning, Jr., Esq.
  17

  18
                                                     Attorney for Plaintiff
  19

  20

  21

  22

  23

  24

  25
  26

  27

  28
                              REQUEST FOR ENTRY OF DEFAULT
                                            2
